Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The case is newly assigned to a different examiner.

Election/Restrictions
Applicants’ election with traverse of Group I (claims 1-9, 19-20) in the reply, filed on 01/26/2022 is acknowledged. Applicant timely traversed the restriction requirement in the reply filed on 01/26/2022.
However, the examiner considers the restriction requirement set forth on 11/29/2021 is improper, thereby, is now withdrawn and all the claims 1-20 will be examined together.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “and the hoop body formed from aluminum” of Claim 8 should be “and the hoop body is formed from aluminum”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Claim 2 recites “a hoop body”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “the hoop body”.

(2) Claim 18 recites “the lower surface of the hoop body”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “a lower surface of the hoop body”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-6, 10-12, 15 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lebouitz (US 20090233449, hereafter ‘449) in view of Kitayama et al. (US 5445486, hereafter ‘486).
Regarding to Claim 1, ‘449 teaches:
Etching chamber (title), and subchamber assembly 106, sample lifting means 105 (Fig. 1, [0038], the claimed “A hoop assembly for use in a processing chamber, comprising: a confinement ring defining a confinement region therein; a hoop body mating with the confinement ring”);
sample lifting means 105 includes corresponding tabs 115, and tabs 115 provide wafer lift capability known as edge lift ([0035], note tab is a three dimensional object, thus it has a portion extending downward from a top portion, further end of the tab is a tip, the claimed “and three or more lifting fingers attached to the hoop body and extending downwards, wherein each of the three or more lifting fingers has a contact tip positioned radially inward from the hoop body to form a substrate support surface below and spaced apart from the confinement region”).

In case the applicants argue that the lifting means 105 is not a hoop shape,
Fig. 2 of ‘449 shows tabs are positioned at 180 degree, therefore, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have formed the lifting means 105 with a hoop shape, for the purpose of forming a simple shape having multiple tabs in opposite directions.

‘449 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: the hoop body slanted to reduce a thickness across a diameter of the hoop body.

‘486 is an analogous art in the field of a treatment apparatus (line 64 of col. 2). ‘486 teaches In order to reduce the weight of the arm main body 77A, it may be so realized as to show a thickness that gradually decreases toward the front end thereof (lines 28-30 of col. 8, note the “gradually decreases” means a slope).

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have formed the hoop shaped lifting means of ‘449, to be slanted to reduce a thickness across a diameter of the hoop body, for the purpose of reducing the weight, thus providing easy lifting.

Regarding to Claim 2,
Fig. 1 of ‘449 shows the subchamber 106 assembly is coupled to the lifting means 105 via the lifting mechanism 112, therefore, an edge of the lifting means, coupled to the lifting mechanism is a lip (the claimed “further comprising: a hoop body having a lip supporting the confinement ring”).

Regarding to Claim 3,
‘449 teaches sample lifting means 105 includes corresponding tabs 115 ([0035], note Fig. 1 shows the tab is attached a side surface of the lifting means, thus a lower surface portion of the side surface is also attached to the tab, the claimed “wherein each of the three or more lifting finger is attached to a lower surface of the hoop body”).

Regarding to Claim 4,
‘449 teaches tabs 115 ([0035], note emphasized again, tab is a three dimensional object, thus it has a portion extending downward from a top portion and also has a portion extending inward from the portion extending downward, the claimed “wherein each lifting finger comprises: a vertical portion attached to the lower surface of the hoop body; and a horizontal portion connected to the vertical portion and extending radially inward, wherein the contact tip is positioned on the horizontal portion”).

Regarding to Claims 5-6,
Fig. 1 of ‘449 shows the lifting means 105 is coupled to the lifting mechanism 112, therefore, a portion of the lifting means coupled to the lifting mechanism is a handle portion, and the rest is a frame portion, the claimed “wherein the hoop body comprises: a frame portion defining a central opening; and a handle portion connected to the frame portion at one side outside the central opening” of Claim 5, and “further comprising: a shaft attached to the handle portion of the hoop body” of Claim 6).

Regarding to Claim 10, ‘449 teaches:
Etching chamber (title), and a chamber block 103 (Fig. 1, [0031], the claimed “A chamber for processing a substrate, comprising: a chamber body defining a chamber volume therein”);
Chamber block 103 includes a sample loading port 108 ([0031], see also Fig. 4, the claimed “the chamber body having a sealable substrate transfer opening”);
a sample holder 104 ([0034], the claimed “a substrate support pedestal assembly disposed in the chamber volume”);
FIGS. 4-8 are cross-sectional views of the chamber block and subchamber assembly shown in FIG. 1 showing the progressive loading of a semiconductor wafer or sample on a sample holder thereof and the formation of a sealed chamber around the sample holder with the semiconductor wafer or sample loaded thereon ([0023], the claimed “a hoop assembly moveable within the chamber volume”, and also “wherein the confinement ring of the hoop assembly is movable between an elevated position and a lowered position, and the confined region is above the substrate support pedestal assembly when the hoop assembly is in the lowered position”);
The rest of the limitation is the same as the claim 1, and the same limitation was discussed in the claim 1 rejection above, therefore, The rest of the limitation is rejected for substantially the same reason as claim 1 rejection above (the claimed “wherein the hoop assembly comprises: a confinement ring defining a confinement region therein; a hoop body mating with the confinement ring, the hoop body slanted to reduce a thickness across a diameter of the hoop body; and three or more lifting fingers attached to the hoop body and extending downwards, wherein each of the three or more lifting fingers has a contact tip positioned radially inward from the hoop body to form a substrate support surface below and spaced apart from the confinement region”).

Regarding to Claim 11,
FIGS. 4-8 are cross-sectional views of the chamber block and subchamber assembly shown in FIG. 1 showing the progressive loading of a semiconductor wafer or sample on a sample holder thereof and the formation of a sealed chamber around the sample holder with the semiconductor wafer or sample loaded thereon ([0023], the claimed “wherein the elevated position of the confinement ring is above the sealable substrate transfer opening and the lowered position of the confinement ring is in front of the sealable substrate transfer opening”).

Regarding to Claims 12 and 15,
‘449 teaches subchamber assembly 106 having a gas inlet port 110 in a lid thereof ([0032], note Fig. 1 shows the height of the side wall of the subschamber between the lid and the holder 104, the claimed “further comprising: a showerhead disposed above the substrate support pedestal assembly, wherein a height of the confinement ring spans from a lower surface of the showerhead and an upper surface of the substrate support pedestal assembly” of Claim 12, and “wherein the confinement ring has a height that at least spans from the substrate support pedestal assembly to an elevation above the sealable substrate transfer opening” of Claim 15).

Regarding to Claims 17-18,
Claims 17-18 are rejected for substantially the same reason as claims 2-4 rejection above.

Regarding to Claim 19,
Claim 19 includes all the limitation of Claims 1 and 4, therefore, claim 19 is rejected for substantially the same reason as claims 1 and 4 rejection above.
Further, in regards to the limitation “detachably”, MPEP clearly guides making integral or separable is an obvious matter, see MPEP 2144.04.
Therefore, At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have formed the tab of ‘449 to be detachable, for the purpose of easy and simple maintenance, and/or since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), would merely require only ordinary skill.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘449 and ‘486, as being applied to Claim 1 rejection above, further in view of Drewery et al. (US 20020104751 A1, hereafter ‘751).
Regarding to Claim 7, 
‘449 and ‘486 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 7: wherein the confinement ring has a ridge mating with a notch formed in the hoop body.

‘751 is an analogous art in the field of a processing chamber ([0003]). Figs. 1 and 22 show the upper shield 136, corresponding to confinement ring, is supported by a lip, which is a protruding portion from the lower shield 137, corresponding to the hoop body. Further Fig. 22 shows the outer surface of the upper shield 136 has feature 140, corresponding to the ridge on the confinement ring, and the lower shield 137 has notch, corresponding to the notch on the hoop body, wherein they are mated with each other.

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have modified the coupling between the subchamber assembly 106 and sample lifting means 105 of ‘449, by adding a rim shaped lip, a notch and a ridge, to ‘449, for the purpose of firmly supporting the assembly. A person of ordinary skill in the art would have known an advantage that the added components reduce mis-displacement from point coupling via the shaft.

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘449, ‘486 and ‘751, as being applied to Claim 2 rejection above, further in view of ‘751 and Donohoe (US 5,904,799, hereafter ‘799).
Regarding to Claim 8, 
‘449 and ‘486 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: wherein the confinement ring is formed from quartz, and the hoop body formed from aluminum.

‘751 further teaches the outer ring 128 is aluminum (line 6 of col. 14).

‘799 is an analogous art in the field of a vacuum chamber (line 37 of col. 1). ‘799 teaches a cylindrical dielectric wall 37 (Fig. 1, lines 43-44 of col. 5), and Quartz is a dielectric material that is ideal for the cylindrical wall 35 (lines 46-47 of col. 5, note the 35 is a typo of 37).

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have formed the lifting means 105 of ‘449 with aluminum for the purpose of providing light mass and also durability, and further to have formed the subchamber assembly of ‘449 with quartz, for the purpose of preventing a negative impact on the process.

Regarding to Claim 16,
Claim 16 is rejected for substantially the same reason as claim 8 rejection above.

Claims 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘449 and ‘486, as being applied to Claim 1 rejection above, further in view of Fink (US 2003/0092278 A1, hereafter ‘278).
Regarding to Claim 9, 
Fig. 1 shows the subchamber assembly is a sleeve shaped ring with vertically extended side wall (the claimed “wherein the confinement ring is a sleeve ring with a vertically extended side wall”).

‘449 and ‘486 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 9: and wherein one or more through holes are formed between an inner surface and an outer surface of the vertically extended side wall.

‘278 is an analogous art in the field of a plasma processing apparatus (abstract). ‘278 teaches the cylindrical baffle wall 102, that extends between the plasma generating electrode 108 and the bias electrode 106, is perforated by many high aspect ratio holes (Fig. 1, [0015], see also holes 202 of Fig. 2A, the hole is a through hole forming between an inner surface and an outer surface of the vertical wall).

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have added plural holes on the wall of ‘449, for the purpose of controlling the gas flow and controlling the density of the plasma.

Regarding to Claim 14,
Claim 14 is rejected for substantially the same reason as claim 9 rejection above.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘449 and ‘486, as being applied to claim 10 rejection above, further in view of Chiang et al. (US 2002/0144786 A1, hereafter ‘786).
Regarding to Claim 13,
‘449 and ‘486 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 13: further comprising: a lid having a cavity receiving the confinement ring when the confinement ring is in the elevated position.

‘786 is an analogous art in the field of an apparatus and methods used in semiconductor processing ([0008]). ‘786 teaches Gases can be introduced into process chamber 12 through a showerhead gas feed inlet 168, which leads to a plenum 170 above a showerhead 172 attached to a lower surface of chamber lid 10 ([0103]), and Fig. 13 shows the movable shield 14 has a portion of a height spanning from a lower surface of the showerhead and an upper surface of the ESC 6, and Fig. 14 shows the movable shield is raised into a cavity 204, when it is raised..

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have modified the structure of ‘449, to have a showerhead on the chamber lid and moved the subchamber close to the showerhead by inserting into a cavity for receiving the wall, when it is raised, for the purpose of distributing gas evenly.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘449 and ‘486, as being applied to claim 19 rejection above, further in view of McInerney et al. (US 6143082, hereafter ‘082).
Regarding to Claim 20,
‘449 and ‘486 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 13: further comprising: a hole passing through the vertical portion of each of the three or more lifting fingers, the hole having a threaded inlet, wherein the lower surface of the hoop body couples to the three or more lifting fingers via the hole.

‘082 is an analogous art in the field of a processing chamber (title). ‘082 teaches the each having a respective holder assembly 171, 173, and 175. Holder assemblies 171, 173, and 175 are used to lift the wafer (Figs. 5-6, lines 10-11 of col. 6, note Figs. 5-6 show the finger is fixed to a lower surface of the ring by a screw, therefore, the finger has a threaded hole for each screw).

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have added threaded holes, into the finger of ‘449, for the purpose of fixing the finger to the bottom surface of the lifting means.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10090181, hereafter ‘181.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-19 of the instant application merely broaden the scope of Claims 1-15 of ‘181 by removing some of the limitations and using similar terms, in other words, Claims 1-15 of ‘181 includes all the limitation of claims 1-19 of the instant application.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10090181, hereafter ‘181 in view of ‘082.
Claim 14 of ‘181 has all the limitation of Claims 19-20 of the instant application, except the feature of the “a hole passing through the vertical portion of each of the three or more lifting fingers, the hole having a threaded inlet”.
However, Claim 14 of ‘181 clearly recites “three or more lifting fingers, each fastened to the lower surface of the hoop body by a screw”, and ‘082 teaches hole for screw. Therefore, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have added threaded holes, into the finger of ‘449, for the purpose of fixing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718